Campbell, Ch. J.
This case presents the single question whether property which descended to a decedent from his fathei* passes tó his maternal grandmother, who was not related to his •father, or to more distant relatives who were so related, in •exclusion of her claims as next of kin.
The whole matter depends upon the meaning to be .given to section 2816 of the Compiled Laws, which is as follows:
“The degrees of kindred shall be computed according to the rules of the civil law; and kindred of the half blood shall inherit equally with those of the whole blood in the same degree, unless the inheritance come to the intestate by descent, devise, or gift of some one of his ■ancestors, in which -case, all those who are not of the blood •of such ancestor, shall be excluded from such inheritance.”
It is claimed for the uncles and aunts in the paternal line that the maternal grandmother, who is one degree nearer the intestate, computing by the civil-law rules, comes under the exclusion provided by the latter part of this section, because under that no one can inherit except relatives of the blood of the father. This is on the hypothesis that the first as well as the second clause of the section is qualified by the last, so that leaving out the second clause it would provide that the degrees of kindred .should be computed according to the rules of the civil law, unless the property came to the deceased from an ancestor, in which case all who are not of the blood of that ancestor ■shall be excluded from such inheritance.
It would be difficult to make sense of such a regulation ; for there is nothing in the fact of an estate being .ancestral which should require the degrees of kindred to be •determined by one system any more than by another. It .is not nearness of kin, but kinship with the ancestor from *235whom the estate came, that the law seeks to discriminate, and if there had been a paternal grandmother as well as paternal uncles, there is no very obvious reason for allowing one to be held next of kin for ancestral property and the other for property not ancestral. Moreover, if this construction should prevail, it would follow that in the absence of paternal kindred the estate would escheat in preference to passing -to near kindred on the maternal side, which is also a result not to be needlessly attributed to the legislative intent.
The obvious and natural connection of the various provisions would confine the operation of the rule of exclusion to those cases where there is more than one person in the same degree of kinship, and where they are not all relatives of the blood of the ancestor from whom the estate is derived. This construction gives the property in all cases to the nearest kindred, but excludes such as are not of a particular stock. It avoids the incongruity of passing over near kindred for those who are remote, and satisfies all the words of the section, while it prevents very serious mischiefs.
We think, therefore, that under the statute the estate can under this section never go to any one else but the nearest of kin, according to the degrees of the civil law. If there is but a single next relative, he or she will take the whole estate without reference to whether the kindred is on the side of the one parent or the other. If there are several next of kin, and they are not all related on the same side, then only such of them will take as are of the blood of the ancestor from whom the estate was derived. In the present case, as there is no one else of the same degree of kindred with the maternal, grandmother, and she is nearest of kin, .the estate devolved solely upon her, and the remoter kindred are excluded.
*236The Circuit Court having come to the same conclusion, the judgment below must be affirmed with costs.
The other Justices concurred.